PONDER, Judge,
dissenting.
I dissent. I think it is manifest error to award a total, of $14,000.00 when the special damages, stipulated to or not, exceed $30,-000.00.
The contested issues are really the length of disability and the necessity of some of the treatment, not the existence of the disability. I think the preponderance of the evidence is that plaintiff suffered greatly, incurred large sums for treatment and lost a considerable amount of wages.
I recently dissented to an award of $317,-573.60 in a case that had some remarkable points of similarity to the present case. That award “shocked my conscience.” The present award “shocks my conscience.” The disparity of the two awards really “shocks my conscience.”